Citation Nr: 0921850	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  03-01 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension, as 
secondary to the service-connected low back disability.

2.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.

3.  Entitlement to service connection for bilateral lower 
extremity weakness, to include as secondary to the service-
connected lumbar and cervical spine disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from January 1958 to 
September 1963.  He had subsequent service in the 
Massachusetts Army National Guard, from which he was 
medically retired in the 1970s.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts that denied SMC for loss of use of a creative 
organ and also denied service connection for hypertension as 
secondary to the service-connected back disorder.  Also on 
appeal is a May 2002 RO rating decision that denied service 
connection for weakened lower extremities.

The Veteran's instant claim for service connection for 
hypertension, submitted in June 2001, asserts that his 
hypertension is secondary to a spinal cord injury; his claim 
has accordingly been characterized as a claim for secondary 
service connection.  The Veteran argued during the course of 
the appeal that hypertension is directly related to service; 
however, such a direct claim was adjudicated and denied in 
unappealed rating decisions in September 1977 and March 1990.  
Since those denials, the Court has held that additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  In accordance with 
Spencer v. Brown, 4 Vet. App. 283 (1994) , aff'd 17 F. 3d 368 
(Fed. Cir. 1994), the Board will address the Veteran's 
secondary service connection on a de novo basis.

Should the Veteran wish to reopen a claim of entitlement to 
service connection for hypertension on a direct or 
presumptive basis, he should so inform the RO, which should 
respond appropriately to any such clarification from the 
Veteran.

The Board notes that although the Veteran requested a Board 
hearing in his January 2003 substantive appeal (VA Form 9), 
he specifically withdrew his request in a May 2003 letter, 
signed by him.  There are no outstanding hearing requests of 
record.

In January 2004 and November 2006 the Board remanded the 
above issues for additional evidentiary development.  This 
case has since been returned to the Board for further 
appellate action.

The issue of entitlement to SMC for loss of use of a creative 
organ is addressed in the Remand that follows the Order 
section of this decision.


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability 
causes only a transient worsening of the claimed 
hypertension.

2.  The Veteran is shown to have weakness of the bilateral 
lower extremities due to the service-connected spondylosis of 
the lumbar spine.


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.310 (2006).

2.  Bilateral lower extremity weakness is proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for 
hypertension and for weakness of his lower extremities, both 
claimed as due to his service-connected lumbar spine 
disability.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant 
to the VCAA be provided "at the time" or "immediately 
after" VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall ... take into account the 
rule of prejudicial error.')." Id. at 121.  

The timing requirement articulated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

As a preliminary matter, Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008) or 38 C.F.R. § 3.159 (2008).

In regard to the claim for service connection for weakness of 
the lower extremities, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development with respect to that issue 
is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 
3.159.

In regard to the claim for secondary service connection for 
hypertension, the record reflects that the Veteran was 
provided all required notice, including notice pertaining to 
the disability-rating and effective-date elements of the 
claim, in a September 2002 letter and the December 2008 
Supplemental Statement of the Case.  Although the notice was 
provided after the initial adjudication of the claim, the 
Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the receipt of all 
pertinent evidence, the originating agency readjudicated the 
Veteran's claim.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
Moreover, as explained below, the Board has determined that 
secondary service connection is not warranted for 
hypertension.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claim is 
no more than harmless error.
 
The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claim.  The Veteran's service 
treatment records (STRs) are on file, as are treatment 
records from those VA and non-VA medical providers identified 
by the Veteran as having relevant records.  The Veteran has 
been afforded medical examinations in response to his claim 
for secondary service connection for hypertension.  The RO 
considered the last VA examination in June 2004 to be 
inadequate and attempted to reschedule the Veteran for 
reexamination, but the Veteran failed to report for 
examination.  The Court has held that, "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In any event, the originating agency 
subsequently obtained a VA medical opinion based upon a 
review of the claims folder.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claim were insignificant and not 
prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claims for service connection for 
hypertension and weakness of the bilateral lower extremities.

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Secondary Service Connection for Hypertension

An August 1989 letter from Dr. TEG asserts a possible 
relationship between the Veteran's hypertension and the 
development of coronary disease.  Dr. TEG made no association 
between the service-connected back disorder and hypertension.

Similarly, Dr. CNB issued letters in July 2000 and January 
2001 stating a relationship between hypertension and cardiac 
complaints but not asserting an association between the back 
disability and hypertension.  Dr. CNB submitted another 
letter in January 2003 reasserting his contention that the 
Veteran should be service-connected for hypertension, but 
once again he did not cite an association between the 
service-connected back disorder and hypertension.  On review, 
Dr. CNB appears to have been arguing for direct service 
connection, but as noted above entitlement to direct service 
connection is not an issue that is currently before the 
Board.

The Veteran had a VA hypertension examination in August 2001 
resulting in a diagnosis of hypertension, moderate on 
treatment.  The examiner made no association between the 
service-connected back disorder and hypertension.

The Board remanded the claim in January 2004, requesting the 
Veteran undergo VA examination.  The Veteran subsequently had 
a VA hypertension examination in June 2004 that resulted in a 
diagnosis of uncontrolled hypertension.  The examiner made no 
association between the service-connected back disorder and 
hypertension.  Because the examiner rendered no opinion in 
regard to etiology the originating agency attempted to 
schedule the Veteran for reexamination in April 2005 but the 
Veteran cancelled the examination.  The Veteran was 
rescheduled for examination in May 2005 but he failed to 
report for examination.

Because the Veteran failed to report for examination, in 
response to the Board's remand the originating agency 
submitted the claims file for review and opinion by a VA 
physician.  In March 2007 the reviewer stated an opinion that 
there was no known causal relationship between low back pain 
and hypertension, although pain and stress may aggravate 
blood pressure.  In September 2008 the reviewer issued a 
clarification stating pain such as low back pain may 
transiently elevate blood pressure, but pain is not known to 
be a cause for chronic hypertension.

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  In this case, the 
Board finds that competent and uncontroverted medical opinion 
of record shows the Veteran's service-connected low back 
disability did not cause his claimed hypertension.  The Board 
will accordingly consider whether the service-connected 
disability aggravated the hypertension.

Secondary service connection is available for aggravation of 
a nonservice-connected disorder by a service-connected 
disability; Allen v. Brown, 7 Vet. App. 439, 448.  In this 
case the VA reviewer stated an opinion that pain may cause 
transient elevation of blood pressure, but "aggravation" is 
defined for legal purposes as a worsening of the underlying 
condition (here, chronic hypertension) versus a temporary 
flare-up of symptoms.  Thus, the opinion of the VA reviewer 
does not demonstrate "aggravation" for purposes of 
secondary service connection under 38 C.F.R. § 3.310.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Board has accordingly considered the lay evidence offered by 
the Veteran, in the form of his correspondence to VA, as well 
as the medical evidence discussed above.

The Veteran's claim shows his belief that his service-
connected back disorder caused or aggravated his claimed 
hypertension.  However, whether the Veteran's hypertension 
was caused or aggravated by his back disability is a medical 
question that the Veteran, as a lay person, is not competent 
to answer.  See Routen v. Brown, 10 Vet. App. 183, 187 
(1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 
1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137.  In this case, competent and 
uncontroverted medical opinion of record states the service-
connected lumbar spine disability did not cause the Veteran's 
chronic hypertension and the elevations in blood pressure due 
to the back disability are transient.  There is no competent 
evidence that the chronic hypertension has been permanently 
worsened by the lumbar spine disability.  

The Board accordingly concludes the criteria for secondary 
service connection are not met.

Service Connection for Bilateral Lower Extremity Weakness

The Veteran has been granted service connection for herniated 
lumbar disc disease with radiculitis and radiculopathy, rated 
as 60 disabling since 1980 under the rating criteria for 
intervertebral disc syndrome (IVDS).  He also has been 
granted service connection for spondylosis of the cervical 
spine, rated as 10 percent disabling from June 2001 and as 30 
percent disabling from June 2004.  

The Veteran had a spinal cord injury examination by Dr. MS in 
July 2000 in which he described weakness in the lower 
extremities with paresthesias and tingling of both feet.  The 
Veteran was observed to walk with a limp and external 
rotation of the left foot; he stated it was impossible to 
heel-walk or toe-walk so this was not tested.  Motor strength 
of the lower extremities was not reliable because of the 
Veteran's fear of induced back pain.  The Veteran was 
reluctant to do any kind of straight leg raises against 
gravity or to do ankle flexion; however, it was observed 
during the course of changing and dressing that the Veteran 
did have ankle flexion.  Also, the strength of hip and knee 
flexors and extensors was clearly greater than 4.  Dr. MS 
stated an impression that examination was a little 
problematic because of the Veteran's pain and his reluctance 
to participate; however, by history the Veteran clearly gave 
a picture of dynamic neurogenic claudication mostly involving 
the lower extremities.   

The Veteran had a VA-contracted examination in November 2000 
in which he complained of fatigue, weakness and tiredness in 
the lower back and legs and of difficulty walking.  The 
Veteran was observed to walk with an unsteady gait and with 
weakness in the right lower extremity while ambulating.  
Neurological examination showed abnormal motor strength 
described as weakness on ambulation; there was also some 
observed atrophy in the thigh and calf muscles and some 
weakness of the right great toe against resistance as well as 
ankle flexion against resistance.  The examiner recommended 
the established VA diagnosis of IVDS be changed to herniated 
disc L5-S1 with radiculitis and radiculopathy.

The Veteran had a VA examination of the spine in August 2001 
in which he complained of pain and numbness in the legs; he 
stated he could walk approximately 50 feet before his legs 
would give out.  Examination of the lower extremities 
revealed no distinct wasting and he was able to climb onto 
the table.  Knee and ankle jerks were 5/5 and very brisk and 
Babinski was negative.  However, sensory to soft touch was 
subjectively nonexistent and straight leg raises were 
positive were 0 due to complaints of back pain.  Range of 
motion testing was 0 or 1 out of 5 because the Veteran was 
extremely reluctant to try anything because of pain, 
stiffness and weakness.  The examiner diagnosed IVDS of the 
lumbar and cervical spine with mild-to-moderate stenosis; the 
examiner stated a comprehensive neurological evaluation was 
needed to further assess the Veteran's complex case.

The Veteran had a VA examination of the spine in June 2004 in 
which he complained he could not walk more than 100 feet 
before his legs would tighten up and he could not bend.  Pain 
radiated into both legs, right worse than left.  Motor 
strength examination of the right lower extremity showed 4/5 
strength in the iliopsoas and quadriceps, and 2/5 strength in 
the tibialis anterior and extensor hallucis longus, with 
guarding due to right-sided radicular pain.  The left lower 
extremity had 4/5 strength in the iliopsoas and 2/5 strength 
in the tibialis anterior and extensor hallucis longus.  The 
examiner's impression was significant cervical and lumbar 
spine spondylosis with some signs of myelopathy.

The Veteran was scheduled for a VA neurological examination 
in April 2005 but he cancelled the appointment.  He was 
rescheduled for another peripheral nerves examination in May 
2005 but failed to report.

The Veteran underwent a nerve conduction study (NCS) at 
Chadwick Medical Associates P.C. in August 2006.  The 
impression was abnormal study, consistent with both 
lumbosacral neuropathy (or other lower extremity focal 
neuropathy) and polyneuropathy; clinical context or 
additional diagnostic data would be needed to determine which 
entity was dominant or if both were present.  The remarks 
stated the computer-generated study should be reviewed by a 
physician in the context of patient history and clinical 
findings.

The August 2006 NCS described above was reviewed by a VA 
physician in November 2008.  The reviewer stated the study 
was performed on a machine whose reliability was questionable 
because needle electromyography (EMG) could not be performed 
using it; as a result, Medicare and commercial insurance 
carriers would not reimburse studies performed using such 
equipment.  As a consequence, the reviewer stated he could 
not agree with the impression listed in the August 2006 study 
(left L5/S1 radiculopathy, right L5 radiculopathy and 
moderate polyneuropathy) because the data available was 
insufficient to draw those conclusions.

Based on review of the evidence above, the Board finds 
adequate medical evidence of weakness of the bilateral lower 
extremities.  The VA-contracted examination in November 2000 
detailed abnormal motor strength described as weakness on 
ambulation, as well as observed atrophy in the thigh and calf 
muscles.  The VA examination in June 2004 further quantified 
weakness in both lower extremities as 4/5 in some muscle 
groups and 2/5 in others, and characterized the lumbar spine 
disorder as significant lumbar spondylosis with evidence of 
myelopathy.  

Accordingly, the criteria for secondary service connection 
are met.


ORDER

Service connection for hypertension as secondary to the 
service-connected lumbar spine disability is denied.

Service connection for bilateral lower extremity weakness as 
secondary to the service-connected lumbar spine disability is 
granted.


REMAND

The Board finds that further development is required before 
the claim for SMC for loss of use of a creative organ is 
adjudicated.

In June 2001 the Veteran submitted a claim for service 
connection for sexual dysfunction.  The rating decision on 
appeal, issued in January 2002, denied SMC for loss of use of 
a creative organ based on a determination that the Veteran 
had a penile implant; the RO did not determine, as a 
threshold matter, if the Veteran's underlying sexual 
dysfunction is due either to active service or to a service-
connected disability.

The Veteran subsequently argued in his substantive appeal 
that the penile implant is ineffective.  The Board cannot 
consider the question of whether SMC is or is not warranted 
based on the efficacy of the penile implant until the RO has 
adjudicated the question of whether the Veteran has sexual 
dysfunction related to active service or to a service-
connected disability.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should issue to the 
Veteran and his representative a letter 
advising them of the elements required to 
establish entitlement to service 
connection for sexual dysfunction on a 
direct and/or secondary basis.  Such 
notice should address the notification 
requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
Thereafter, the Veteran should be given 
an appropriate period to respond.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
adjudicate the issue of entitlement to 
service connection for sexual dysfunction 
and inform the Veteran of his appellate 
rights with respect to this decision.

4.  Then, the RO or the AMC should 
readjudicate the issue of entitlement to 
SMC for loss of use of a creative organ.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the RO or the AMC should furnish to the 
Veteran and his representative a 
Supplemental Statement of the Case and 
afford them the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


